DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 2 objected to because of the following informalities:  
 	Claim 2 recites “ an capability”.
   	Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitra et al. (US 2012/0099495 A1). 	Regarding claim 1, Mitra et al. discloses a  non-transitory computer readable medium storing instructions executable by a processing resource to: in response to a .
Regarding claim 5, Mitra et al. discloses a medium, including instructions to: adjust, to the reduced power state, a power state of a remaining AP of the group of APs that is not determined as one of the subset; and maintain the reduced power state of the remaining AP. (Para 15 teaches of determining the mobile device being in the vicinity of a powered off non-peripheral access point, powering on the access point and the set of concentric access points to provide coverage. The rest of the access points remain in a reduced power state). 	Regarding claim 6, Mitra et al. discloses a medium, wherein the instructions to adjust further comprise instructions to selectively adjust a first AP of the subset of the group of APs to an active state, adjust a second AP of the subset of the group of APs to a reduced power state, and yet maintain a degree of performance that is greater than a performance threshold, subsequent to adjusting the second AP of the group of APs to a reduced power state (Para 32-33 teaches of if the mobile device is stationary for a period of time and is associated to an access point, a second access point from a set of access point is selected as the backup access point. The rest of the access points in the set of access point that from the concentric access points are powered off. The power levels are continuously monitored while the mobile device is in point to point mode. If a change in signal strength is determined the next closest access point is determined and associated with the mobile device.).    	Regarding claim 6, Mitra et al. discloses a medium, further comprising instructions to determine the subset of the group of APs based on an AP density of the group of APs (Para 34 teaches of  medium to large high density WLAN installations where the power saving schemes are employed.). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitra et al. (US 2012/0099495 A1) in view of Dharanipragada et al. (US 2014/0269370 A1) 	Regarding claim 2, Mitra et al. discloses the claimed invention set forth in claim 1 above. Mitra et al. does not disclose a medium, further comprising instructions to determine the subset of the group of APs based on an capability of an AP of the group of APs. However Dharanipragada et al. disclose a medium, further comprising instructions to determine the subset of the group of APs based on an capability of an AP of the group of APs (See Claim 1 and Para 28 teaches of determining the capabilities of the access points and the capabilities of the client device and determine a subset of access points that match and share similar capabilities.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method of matching the capabilities of the access points and the client device of Dharanipragada et al. with the system of conserving the power usage of access pointes of Mitra et al. in order to provide a system to steering client devices to access points that potentially increase capacity of communications using beamformed transmissions. 
Regarding claim 3, Mitra et al. discloses the claimed invention set forth in claim 1 above. Mitra et al. does not disclose a medium, further comprising instructions to determine the subset of the group of APs based on a capability of a client device. However Dharanipragada et al. disclose a medium, further comprising instructions to determine the subset of the group of APs based on a capability of a client device (See Claim 1 and Para 28 teaches of determining the capabilities of the access points and the capabilities of the client device and determine a subset of access points that match and share similar capabilities.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method of matching the capabilities of the access points and the client device of Dharanipragada et al. with the system of conserving the power usage of access pointes of Mitra et al. in order to provide a system to steering client devices to access points that potentially increase capacity of communications using beamformed transmissions.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitra et al. (US 2012/0099495 A1) in view of Baliga et al. (US 2012/0230206 A1).  	Regarding claim 8, Mitra et al. discloses the claimed invention as set forth in claim 1 above. Mitra et al. does not explicitly disclose a medium, further comprising instructions to adjust a performance threshold based on a demanding degree of performance of the client device. However Baliag et al. discloses a medium, further comprising instructions to adjust a performance threshold based on a demanding degree of performance of the client device (Para 17 teaches of a wireless access point taking into consideration various performance requirements of the client.). It would have  been obvious to one having ordinary skill in the art before the effective filing date of the . 
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitra et al. (US 2012/0099495 A1) in view of Desai et al. (US 2019/0007856 A1). 	Regarding claim 18, Mitra et al. discloses a method, comprising: determining, while a remaining portion of the group of APs are placed in a reduced power state, a subset of the group of APs whose respective power states are adjustable among an active state and a reduced power state, during a particular time period (Para 15 teaches of determining the mobile device being in the vicinity of a powered off non-peripheral access point, powering on the access point and the set of concentric access points to provide coverage. The rest of the access points remain in a reduced power state); and adjusting, while another client device is being associated with a first AP of the group of APs, a power state of the first AP to a reduced power state and a power state of a second AP to an active state in response to determining that: a degree of performance to be provided to the another client device, if the another client device is associated with the second AP, is above a performance threshold(Para 32-33 teaches of if the mobile device is stationary for a period of time and is associated to an access point, a second access point from a set of access point is selected as the backup access point. The rest of the access points in the set of access point that from the concentric access points are powered off. The power levels are continuously monitored while the mobile device is in .
Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-17 are allowed.
 The following is an examiner’s statement of reasons for allowance: 
 	As per independent claim 10, the art of the record fails to teach nor would it have been obvious that the combination of the prior art teach these limitations in combination with all of the other limitations of the claim of:
 	determine a first degree of performance a first access point (AP) of a group of APs is to provide to a client device of a first plurality of client devices if the client device is associated with the first AP, wherein each of the first plurality of client devices has previously associated with a respective AP of the group of APs; determine, based on client information including the first degree of performance, a subset of the group of APs that is to provide a second degree of performance to the first client device; and adjust, at least while the first AP of the subset serves the first client device, a power state of an AP of the subset of the group of APs to an active state; adjust, in response to the first 
 	Claims 11-17 are dependent on claim 10 above and are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467